Citation Nr: 0126343	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 11, 1993, to 
July 29, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, implementing a June 1998 Board decision, 
that granted the veteran's claim of entitlement to service 
connection for chondromalacia patella of left knee, at a 10 
percent evaluation, and also granted the veteran's claim of 
entitlement to service connection for chondromalacia patella 
of the right knee, at a 10 percent evaluation.  A hearing was 
held before a member of the Board sitting at the RO (a 
"Travel Board" hearing) in March 1998.  A further hearing 
was held at the RO in May 2000.


FINDINGS OF FACT

1. The evidence of record demonstrates that the veteran's 
chondromalacia patella of the right knee has been 
manifested by pain and very slight limitation of motion, 
with no instability.

2. The evidence of record demonstrates that the veteran's 
chondromalacia patella of the left knee has been 
manifested by pain and slight limitation of motion, with 
no instability.




CONCLUSION OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for chondromalacia of the patella of the right knee are 
not met. 38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257 (2001).

2. The criteria for an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee are not met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261, 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and her representative 
were provided with a copy of the appealed February 1999 
rating action, and were provided Statements and Supplemental 
Statements of the Case, including a Statement of the Case 
dated February 2000, and a Supplemental Statement of the Case 
dated August 2000.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this appeal, dated October 
1993, December 1994, November 1998, and March 2000.  Further, 
the veteran was provided the opportunity, in a letter dated 
October 2001, to provide additional evidence regarding her 
claims, and she did not do so.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran and her representative contend that an initial 
evaluation in excess of 10 percent is warranted for both of 
her service connected knee disorders.  The relevant evidence 
of record includes the reports of VA examinations, outpatient 
treatment records, and private treatment records.

Pre-service treatment records show that the veteran suffered 
minor contusions to the knees when in an automobile accident 
in November 1991.  At that time, she had abrasions with mild 
tenderness.  The examination also revealed no effusion, full 
flexion and extension, ligament test intact, and negative 
McMurray's test.

The extremities were found to be normal and the veteran did 
not report a history of bilateral knee problems at the time 
of the June 1992 enlistment examination.  The veteran was 
treated for complaints of left knee pain in July 1993.  The 
impression was retropatellar pain syndrome secondary to 
patellofemoral incongruency.  She was told to ice her knees 
and take pain medications.  

On VA examination in October 1993, the veteran reported that 
her pain began in the service, and that her left knee, in 
particular, would hurt her when she would step down, or was 
sitting or bending.  She noted that it had locked on occasion 
and was hard for her to straighten out.  She indicated that 
it "went down" on one occasion.  She indicated that her 
right knee would occasionally ache, but was generally not a 
problem.  Upon examination of the knee, the examiner could 
find essentially no abnormality except for a slight medial 
joint line tenderness on the left knee.  The veteran was 
diagnosed at that time with a mild cartilage tear of the left 
knee. 

On VA examination of December 1994, the veteran noted that 
she was currently taking Motrin and was prescribed exercise 
for her knee problems.  She indicated that she had not been 
aware of any swelling of the knees.  Upon examination, the 
veteran was found to have a normal gait on short testing.  No 
swelling of either knee could be detected.  No fluid 
accumulation was noted.  She had full range of motion of the 
knees.  As she did a deep knee bend, a loud cracking sound 
was apparent in her right knee on the first time down.  The 
examiner found no evidence of lateral instability of either 
knee.  Passive flexion was accomplished throughout a full 
range of motion of either knee joint.  No abnormality of 
either leg was noted.  Her sensation was normal.  The 
examiner reported an impression of bilateral chondromalacia 
patellae.  It was noted on a copy of the December 1994 
examination report that January 1995 x-rays were negative.  
Also, an impression of chronic synovitis was reported.

Post-service treatment records, dated from 1993 to 1995, 
reflect treatment for chronic bilateral knee pain noted to be 
more severe on the left in comparison to the right.  A June 
1994 record shows that one physician explored the effects of 
the veteran's feet on her knees.  That physician reported an 
assessment of partially compensated subtalar varus, and 
determined that the medial knee pain may be a result of lack 
of pronation.  However, in an August 1995 report, Dr. S. G. 
concluded that the veteran's pain was patellofemoral in 
origin, and offered an opinion regarding operative 
intervention.

In a March 1998 letter, Dr. J. F. F. reported that the 
veteran was first evaluated in August 1993 for bilateral 
anterior knee pain that started several months before her 
separation from service.  The diagnosis was that of 
chondromalacia patella or patellofemoral pain syndrome.  
Since that time, she had been treated with medication and 
intermittent injections.  She continued to have moderate 
problems with her knees, and had been prescribed orthotics by 
a podiatrist without relief.

In March 1998, the veteran testified that she first 
experienced a general aching in her knees around June or July 
1993.  She noted that she had been diagnosed with 
chondromalacia bilaterally, and that she was advised that 
surgery would create too high of a risk.  Treatment for the 
knees consisted of injections and the daily use of Motrin.  
She noted that prior to service, she sustained some minor 
contusions to the knees in an automobile accident, and that 
she was involved in sports and cheerleading.  However, she 
indicated that she never had a problem with the knees prior 
to service.

The veteran received a VA examination in November 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that she began to experience pain in her 
kneecaps in 1993 while she was on active duty.  She indicated 
that at that time she was treated with conservative care and 
continued on her regular duty activities as a nurse and was 
discharged in 1993.  She indicated that she now works as a 
floor nurse and at a local nursing home but is not involved 
in heavy patient care or vigorous activity.  She reported 
that she was under the care of a local orthopedic surgeon who 
was treating her with interarticular injections every three 
to four months, and she stated that this seemed to help her 
considerably.

Functionally, she stated that standing did not seem to bother 
her as she was able to shift her weight.  Sitting was the 
same; she could shift her weight and move about and she had 
little difficulty for long times.  She simply would not kneel 
or crawl.  She stated that if she squats down and stays down 
too long, she has to have somebody help her get up.  She can 
go up and down stairs, but she does so with difficulty.  She 
stated that she had flare-ups only if she was forced into 
staying in one position too long.  Her sleep was disrupted 
only when her knees were bothering her, which usually 
occurred two to three months after her injections.  
Immediately after her injections she stated she would feel 
fairly good and the pain would just gradually return as time 
went on between injections.

Upon examination, the veteran was found to be an alert female 
who appeared in no acute distress.  She ambulated without 
evidence of limp.  She got on and off the examining table 
with ease.  There was no evidence of deformity.  She had 
slight discomfort on palpation of the medial border of the 
patella bilaterally.  She had
crepitus of moderate degree on both knees on active motion.  
McMurray's sign was negative bilaterally.  She had good 
stability of the knee, both anterior and posterior and medial 
and lateral.  The examiner diagnosed the veteran with 
bilateral chondromalacia patellae.

The examiner noted that the examination was conducted during 
a period of quiescent symptoms.  He felt that the symptoms 
elicited from the veteran were compatible with her diagnosis.  
He noted, however, that during flare-ups of symptoms, which 
will occur with varying frequency, the physical findings of 
this examination could be significantly altered.  The 
examiner noted that quantification of such changes would 
require examination during a flare-up.

A note dated January 1999 is of record which asked that the 
veteran be excused from any activities involving bending and 
squatting for two weeks, and that after that, she could 
return to squatting activities two day a week on alternate 
days, with no prolonged squatting for more than one hour at a 
time, or more than five hours a day.

In March 1999, the veteran underwent X-rays of her knees.  
The report of those X-rays indicates that there was a small 
bony exostosis arising from the proximal and medial margin of 
the left fibula.  The bony structures were otherwise 
unremarkable.  There was no joint space narrowing, no joint 
"mouse", and no joint effusion.

The report of outpatient treatment dated October 1999 
indicates that the veteran had been ordered braces and Motrin 
for her knee disabilities.  Upon examination, the veteran was 
found to have bilateral patellar tenderness.  Her knees were 
symmetric without effusions.  She was able to flex and extend 
fully.  She had patellar clicking on the left with extension.  
She was negative for valgus or varus instability.  She had a 
negative McMurray's test, and negative Lachman's test.  The 
veteran was found to have bilateral patellar tendonitis, and 
left knee chondromalacia.

Another treatment note dated December 1999 is of record.  It 
indicated that the veteran reported that she had received new 
braces for her legs.  

The veteran had an initial contact of physical therapy in 
January 2000.  The report of that indicated that the veteran 
presented with signs and symptomatology consistent with 
bilateral patellar tendonitis, and "SI" joint dysfunction 
leading to a functional leg-length discrepancy.  The physical 
therapist noted that the veteran might benefit from 
modalities for pain-control and therapy exercises for 
muscular retraining.  The veteran again had physical therapy 
in January 2000.

The veteran received physical therapy four times in February 
2000.  During that month, the veteran went from minimal 
improvement to marked improvement with her knees.  The 
veteran seen for physical therapy twice in March 2000, after 
which she was discontinued from physical therapy because she 
indicated that the pain relief modalities had not helped her.

The veteran was seen in March 2000 for continued complaints 
of chondromalacia and patella tendonitis.  The veteran 
indicated that her pain in the left knee was around an eight 
to a nine, and that Naprosyn was not helping her.  In May of 
2000, the veteran was supplied with a transcutaneous 
electrical nerve stimulation (TENS)  unit to help her with 
her pain.

In her substantive appeal, dated March 2000, the veteran 
indicated that, since mid November 1999, her condition had 
worsened.  She indicated that she was told by the doctors 
that one of her main problems was patellar tendonitis.  She 
said she had been told that surgery was not an option, and 
that she had gone through physical therapy but that it had 
not helped her.   She indicated that over the past five 
months she had a lot of pain in both knees along with 
swelling.  She noted that her current employment as a nurse 
required a lot of squatting, and that her VA doctors had put 
limitations on her for the workplace.   The veteran noted 
that she had a lot of pain when squatting, sitting for 
prolonged periods of time, and doing stairs.  She indicated 
that she felt her condition had become a lot worse since her 
last compensation hearing in November 1998.

The veteran received another VA examination in March 2000.  
At that time, the veteran reported that she received a 
medical discharge due to asthma.  However, concomitantly with 
that problem she was also having knee problems.  She noticed 
that in approximately June of 1993 she began to have 
bilateral knee pain, probably she thinks due to the running 
and the physical training that she was undergoing.  She went 
to physical therapy and did not receive any relief from that.  
Soon after that she was discharged but the knee pain 
continued bilaterally. She reported that the pain in the left 
knee was greater than right usually.  She indicated that 
since that time she has gone to a prior practitioner and has 
received steroid injections.  When they first started to do 
the steroid injections she did receive relief of the pain, 
which relieved the pain for between three and five months.  
Now these injections only give her relief for less than a 
week.  Her current symptoms are shooting pains on either side 
of the patellar on both the right and left knee, and by 
patient report, she feels "like her patella are going to 
explode".  Once again the left side pain was greater than the 
right.  As to treatment she was undergoing, she continued 
physical therapy two days a week, which included ultrasound 
and electrotherapy and massage.  The veteran also took 
Naproxen 500 mg three times a day.  None of this seemed to be 
doing much for her condition.  She did have a flare up of the 
joint of this problem in November, which made it even painful 
for her to walk, and she, at that time, was walking with a 
limp.   There did not seem to be a precipitator or 
alleviating factor during these flare-ups.

She did not use a crutch, brace or cane.  There has never 
been surgery performed on either knee and there are no 
symptoms of instability with either knee.  The patient 
reported that it severely affected her occupational abilities 
and she reported that she almost lost her job recently 
because of her inability to function.  She has severe pain 
when she is up and down squatting and even when she walks or 
is on her feet a long period of time, which her job as an 
licensed practical nurse requires her to do.

On palpation of the knee, there was no gross anatomic 
abnormality to either knee.  was no evidence of effusion.  
There was no erythema or inflammatory condition evident.  
There were no scars.  There was pain to palpation directly 
below the patella, right over the patellar ligament on both 
sides, and medial and lateral to the patella there was pain 
to palpation, once again on both sides, right and left.  The 
pain did seem to be more intense over the left knee.  The 
veteran had normal range of motion and there was to passive 
range of motion not any pain, flexion to 140 degrees and full 
extension bilaterally.  There was no varus or valgus 
abnormality and the knee joint was stable with a negative 
McMurray's, and a negative Lachman's test bilaterally.  The 
veteran had normal 5/5 strength in the lower extremities both 
in the flexor and extensor compartments.  There was a 1+ 
ankle jerk reflex on the right and on the left the examiner 
could not elicit a patellar tendon reflex on the right or the 
left and when he struck that area, with a reflex hammer, 
there was considerable pain, much greater on the left.  There 
was a normal sensory exam of the lower extremity.  The 
veteran's gait appeared normal.  She was able to do heel toe 
walk.  She could do a deep knee bend with assistance and 
going down into that position did not cause pain, however, 
the veteran could not get up from that position without 
support in coming up.  It did cause increased pain.

The veteran was diagnosed with chondromalacia patella of the 
right knee and chondromalacia patella of the left knee, 
patellar tendonitis of bilateral knees with the left being 
more sensitive than the right.

A letter from a VA medical center doctor dated March 2000 
indicates that the veteran was under her care for bilateral 
patella-femoral chondromalacia.  The doctor indicated that 
the veteran needed to be off squatting duties for a period of 
two weeks, to allow symptoms to calm down.

A letter from that same VA medical center doctor dated in 
late March 2000 indicated that the veteran needed to be 
excused from squatting and deep knee bending therapies for a 
period of four weeks.  The doctor indicated that the veteran 
had patella femoral pain and chondromalacia pain, and was 
awaiting TENS therapy.

The veteran received a hearing before the RO in May 2000.  
The transcript of that hearing indicates that the veteran 
reported that she had shooting pain in both knees, which 
alternated back and forth, and that her knee caps felt like 
they were going to pop off, and that she had pain almost all 
day every day.  The veteran indicated that she could walk 
about 50 yards before she would start getting shooting pains 
in her knees, and her knees would feel like they were going 
to give out.  The veteran rated her pain as a nine on a scale 
of one to ten.  She indicated that when she had pain in her 
knees, she would stop and sit down and try to get her knees 
to "calm down."  She confirmed that she had feelings of 
instability, but she had never had an episode where her knees 
actually gave out.  She said she would lock her knees on 
average five to ten times a day so they would not go out.  
She indicated that, out of about 12 hours, she would usually 
have about eight to nine hours of pain.  When she gets home 
from work, she puts her feet up and uses ice.

The veteran described the pain she experienced as a sharp 
pain when she steps down, which shoots up her knees and makes 
her feel as if her kneecap is going to shoot off.  She 
described the pain as throbbing.  She indicated that this 
pain would last for 15 to 20 minutes, and she would try and 
manipulate her knees to stop the pain.  She said the pain 
might go away for a half-hour, but would then come back.  She 
reported that these episodes would occur most every day, 
including sometimes even when she was off her feet.

The veteran indicated that sometimes she would bend her legs 
to relieve the pressure, and sometimes massage her kneecap.  
She had a lot of pain climbing stairs, and tries to avoid 
them when possible.

The veteran indicated that her job as a licensed practical 
nurse required her to squat up and down all day long passing 
medications, doing treatment, and running in emergency 
situations.  She indicated that she was on her feet a great 
deal during the day.

The veteran indicated that, at first, it hurt a great deal to 
get back up from squatting, but then later, she was not able 
to get up at all without pulling herself up.  The veteran 
reported that she was still working, but she felt that her 
hours had been cut down significantly.  She reported that she 
had been working 38 to 60 hours a week, and was now working 
24 to 40 hours a week.  She said that now she was only 
interacting with patients at mealtimes, and was doing 
paperwork the rest of the day.  She indicated that, in the 
past, she had been cut down to three days a week.

The veteran also reported that her knee condition impaired 
her leisure time, especially in that she could not play with 
her son as much as she would have liked to.

The veteran reported that she was seen one to two times a 
month at a VA clinic.  She indicated that she had gone to 
physical therapy, but that she had been discharged from there 
because they said there was nothing more to be done for her.  
The veteran indicated that she recently received a TENS unit 
that she used for relief of pain, but that it had not been 
effective in the three days she had used it.  The veteran 
reported that she currently took Naproxen for her knees, 
although she did not feel it did anything for her.  The 
veteran reported that she was told there was no surgery 
available for her knees, and that if the TENS unit did not 
work, her only other option was to go to the pain clinic.

The veteran indicated that she also received cortisone 
injections from a private medical provider approximately 
twice a year.  She said that these injections initially 
helped her for four to six months, but that now she was 
getting little relief from them, and may stop having them 
altogether.

The veteran indicated that, when seated, she could usually 
straighten her leg out and bring it past down 90 degrees, but 
there would be pain when she brought her knee back.  The 
veteran indicated that she had not begun feeling instability 
in her knees until the past March.  The veteran indicated 
that she felt her left knee was a little worse.  She 
indicated that sometimes her pain would shoot half way up her 
hip, and sometimes it would go completely up her hip.  The 
veteran indicated that she had constant swelling, that would 
get worse at times.  She indicated that, some days, she would 
limp fairly badly.

The veteran was seen again on an outpatient treatment basis 
in June 2000.  At that time it was noted that the veteran was 
still working as a nurse, with limitation of any duties that 
would place excessive strain on her knees.  Upon examination, 
range of motion of the left knee was 10 - 100 degrees with 
positive patellar crepitus, and negative medial and lateral 
joint line tenderness.  She had moderate patellar tendon 
tenderness.  She had negative Lachman's, negative drawer, and 
negative McMurray's tests.  She had strong distal pulses, and 
strong quadriceps and hamstring muscles.  For her right knee, 
the range of motion was 0 to 105 degrees, with no crepitus of 
the patella with range of motion.  She had strong quadriceps 
and hamstring muscles, negative medial and lateral joint line 
tenderness, slight tenderness over the patellar tendon, and 
negative McMurray's, Lachman's, and drawer signs.  She had a 
negative effusion bilaterally, and strong distal pulses.

Legal Criteria

The veteran is contesting the disability ratings that were 
assigned with the grants of service connection for 
chondromalacia patella of the left and right knees.  In this 
instance, the United States Court of Appeals for Veterans 
Claims ("the Court") has observed that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (a claim for an original rating) 
and a claim for an increased rating.  The Court also 
indicated that in the case that challenges the initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2001). Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture /more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

As noted above, each of the veteran's knees is currently 
rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee.  
Under this regulatory provision, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001), for degenerative arthritis.  
Under this diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  In 
accordance with applicable regulation, the knee is considered 
to be a major joint.  38 C.F.R. § 4.45 (2001).

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee extension 
and flexion ranges from 0 to 140 degrees, respectively.

Limitation of motion of either knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Under diagnostic 
code 5260, a noncompensable evaluation is provided limitation 
of flexion of the leg to 60 degrees.  A 10 percent evaluation 
is provided for limitation of flexion of the leg to 45 
degrees; a 20 percent evaluation is provided for limitation 
of flexion of the leg to 30 degrees; and a 30 percent 
evaluation is provided for limitation of flexion of the left 
to 15 degrees.  Under diagnostic code 5261, a noncompensable 
evaluation is provided for extension of the leg limited to 5 
degrees.  A 10 percent evaluation is provided for extension 
of the leg limited to 10 degrees; a 20 percent evaluation is 
provided for extension of the leg limited to 15 degrees; and 
a 30 percent evaluation is provided for extension of the leg 
limited to 20 degrees.  A 40 percent evaluation would require 
an extension of the leg limited to 30 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims ("the Court") expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and; as such, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating this claim, because it involves a 
rating under the diagnostic codes governing limitation of 
motion of the knee.  However, in that regard, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Finally, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  VAOPGCPREC 23-97, slip op. at 2-3 
(concluding that the evaluation of knee dysfunction under 
both diagnostic codes 5257 and 5003 does not constitute 
impermissible pyramiding under 38 C.F.R. § 4.14, citing 
Estaban v. Brown, 6 Vet. App. 259, 261-62 (1994)).  In 
determining whether additional disability is shown, for the 
purpose of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those diagnostic codes.  Otherwise, "there is no 
additional disability for which a rating may be assigned."  
VAOPGCPREC 23-97, slip op. at 3; see also VAOPGCPREC 9-98.  
The Board is bound by this regulatory construction of 
38 C.F.R. § 4.71a, which authorizes multiple ratings under 
diagnostic codes 5003 and 5257.  38 U.S.C.A. § 7104(c) (West 
1991).

Analysis

Taking into account all the evidence, the Board finds that 
the veteran's left and right service connected chondromalacia 
of the patellae are both properly rated as each 10 percent 
disabling, under diagnostic codes 5260 and 5261, governing 
limitation of motion.  In this regard, the Board notes that, 
in a December 1994 examination, the veteran was found to have 
a full range of motion, and in a March 2000 examination, the 
veteran was found to have a full range of motion, with no 
pain, a flexion to 140 and full extension bilaterally.  In 
June 2000, the veteran was found to have a range of motion in 
the left knee from 10 degrees to 100 degrees, and a range of 
motion of the right knee from 0 to 105 degrees.  Only one of 
these ratings, the limitation of motion in the left knee to 
10 degrees, would warrant a compensable evaluation.  However, 
considering the veteran's reports of pain, as per DeLuca, the 
Board finds that the veteran would warrant a 10 percent 
evaluation for each knee under these codes.  However, the 
veteran has never been found to have limitation of flexion to 
30 degrees, or limitation of extension to 15 degrees, such 
that a higher evaluation would be warranted.

As to a rating under Diagnostic Code 5003 for either knee, 
for degenerative arthritis, the Board finds that the veteran 
would not be entitled to a rating under that code.  
Specifically, the Board points to the reports of X-rays taken 
January 1995, and March 1999, which did not find the veteran 
to have any evidence of arthritis.  Without any X-ray 
evidence of arthritis, the veteran would not be entitled to a 
rating under this code.

As to a rating under Diagnostic Code 5257, the Board notes 
that, although the veteran has at times reported that both 
her knees feel as if they are giving way, at no time has the 
veteran ever been found, upon objective examination, either 
in October 1993, December 1994, November 1998, or March 2000, 
to have any instability in her knees.  As such, the Board is 
of the opinion that the veteran would not be entitled to any 
rating under Diagnostic Code 5257.

As the veteran is not entitled to a rating under either 
Diagnostic Code 5003 or Diagnostic Code 5257, VAOPGCPREC 23-
97 does not apply.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for either knee on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  Although the 
veteran reported that her hours have been cut down from work, 
and that she has been close to being fired from her job due 
to her service connected disabilites, the Board finds that 
the veteran is in fact still working 24 to 40 hours a week, 
and her employer has made accommodations in her employment to 
allow her to continue to work.  There is no question that the 
veteran's disabilities do interfere somewhat with her 
employment, however, the Board feels that this level of 
interference is adequately represented by the evaluation the 
veteran currently receives for her knees.  Further, although 
the veteran has received many outpatient visits to treat her 
disabilities, there is no showing that her disabilities have 
required hospitalization.  As such, the Board finds that 
there is no showing that these disorders have resulted in a 
marked interference with employment, and there is no 
indication that they have necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating for each of the veteran's knees has been in 
effect since the effective date of service connection for her 
knees, and at no time has it been medically demonstrated that 
this disability has warranted any higher rating.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service connected chondromalacia patella of the 
right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service connected chondromalacia patella of the 
left knee is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

